In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00090-CR
______________________________


DANIEL RAY SILER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 202nd Judicial District Court
Bowie County, Texas
Trial Court No. 03F0677-202


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Daniel Ray Siler appeals from his conviction on his open plea of no contest to a
charge of money laundering.  In a companion case, he also appeals from his conviction
for engaging in organized criminal activity.  Very shortly before his conviction in these
cases, Siler pled guilty in United States District Court for conspiracy to possess with intent
to distribute marihuana, and the federal judge sentenced him to seventy-one months'
imprisonment.  The State District Court sentenced him to five years for money laundering
and seven years for the organized crime charge.  The state court ordered those two
sentences to run concurrently, but consecutive to the federal sentence.  
          Siler's attorney has filed an appellate brief in which she concludes, after a review
of the record and the related law, the appeal is frivolous and without merit.  She
summarized pretrial and trial activities in her brief.  The brief contains a professional
evaluation of the record and contains five points of error that arguably support reversal. 
This meets the requirements of Anders v. California, 386 U.S. 738 (1967).
 
          Counsel provided a copy of her brief to Siler December 30, 2004, and he was also
provided with a copy of the record.  Siler filed a response pro se to his counsel's Anders
brief April 4, 2005.  The State has not filed a response.  
          The same briefs and arguments apply to both appeals.  For the reasons stated in
our opinion of this date in cause number 06-04-00089-CR, we likewise find no reversible
error in this case.
          We affirm the judgment.


                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      June 6, 2005
Date Decided:         June 24, 2005

Do Not Publish